Citation Nr: 0737585	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-12 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to an initial evaluation greater than 20 
percent for chronic fatigue syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1990 to April 
1994.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in St. Louis, Missouri (RO).

The issue of entitlement to service-connection for post-
traumatic stress disorder (PTSD) is addressed in the Remand 
portion of the decision below, and is remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDING OF FACT

The veteran's chronic fatigue syndrome (CFS) is manifested by 
fatigue, headaches, muscle aches, and cognitive impairment, 
which are not so severe as to restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or; 
which wax and wane, resulting in periods of incapacitation of 
at least four but less than six weeks total per year.


CONCLUSION OF LAW

The criteria for an initial evaluation greater than 20 
percent for CFS are not met.  38 U.S.C.A. § 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.88b, Diagnostic Code 6354 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an increased initial 
evaluation for CFS, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).  
Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letters did not notify the veteran of effective 
dates or the assignment of disability evaluations, with 
respect to the claims for entitlement to increased 
evaluations, the Board finds that the veteran has not been 
prejudiced. "In cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical 
service-connection claim has been more than substantiated-it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled."  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 491 (2006).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's service medical records and VA medical 
treatment records have been obtained; he has not identified 
any private medical records.  38 U.S.C.A. § 5103A, 38 C.F.R. 
§ 3.159.  The veteran was also accorded a VA examination in 
October 2004.  38 C.F.R. § 3.159(c) (4).  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure 
on the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 
19 Vet. App. at 473.   

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations 
do not require that all cases show all findings specified by 
the Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21.

The primary concern in a claim for an increased evaluation 
for service-connected disability is the present level of 
disability.  Although the overall history of the disability 
is to be considered, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is 
based on the assignment of an initial rating for a 
disability, following an initial award of service connection 
for this disability, the rule articulated in Francisco does 
not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Instead, the evaluation must be based on the overall recorded 
history of a disability, giving equal weight to past and 
present medical reports.  Id. 

Service connection for CFS was granted by a November 2004 
rating decision, and a noncompensable evaluation assigned 
under the provisions of 38 C.F.R. § 4.88b, Diagnostic Code 
6354, effective January 22, 2004.  See 38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  By a March 2005 rating decision, a 20 
percent evaluation was assigned, effective March 1, 2002, the 
effective date of the legislation that added CFS to the list 
of conditions for which presumptive service connection could 
be considered under the provision of liberalizing 
legislation.  See 38 C.F.R. § 3.114.

Diagnostic Code 6354 contemplates CFS as manifested by 
debilitating fatigue, cognitive impairments, (such as 
inability to concentrate, forgetfulness, confusion), or a 
combination of other signs and symptoms.  A 20 percent 
evaluation is warranted when symptoms are nearly constant, 
and restrict routine daily activities by less than 25 percent 
of the pre-illness level, or; which wax and wane, resulting 
in periods of incapacitation of at least two but less than 
four weeks total duration per year.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354.  A 40 percent disability rating is 
warranted when symptoms are nearly constant and restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or; which wax and wane, resulting in periods 
of incapacitation of at least four but less than six weeks 
total per year.  Id.  

A 60 percent disability rating is warranted when symptoms are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level, or; which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  Id.  The maximum 100 percent 
disability rating is warranted when symptoms are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id.  For the purpose of evaluating this 
disability, the condition will be considered incapacitating 
only while it requires bed rest and treatment by a physician.  
38 C.F.R. § 4.88b, Diagnostic Code 6354, Note. 

VA outpatient treatment records beginning in September 2002 
note that the veteran has experienced fatigue, including 
feeling tired and/or having no energy, as well as headaches 
and a decreased appetite.  During the veteran's October 2003 
evaluations at the Washington DC War-Related Illness and 
Injury Research Center, he reported a declining ability to 
remember things, increased word-finding difficulty, inability 
to maintain attention, and periods of confusion or 
disorientation.  During one particular examination, the 
physician noted that the veteran appeared increasingly 
fatigued through the exam period, having had difficulty 
remaining alert and awake, for which the veteran apologized.  
At that time it was recommended that the veteran be 
prescribed Modafinil for fatigue, but there is no evidence 
that the veteran ever received this medication.  Further VA 
outpatient treatment records dated in November 2003 and June 
2004 noted that the veteran experienced migraine-type 
headaches as well as episodic confusion.

During his October 2004 VA CFS examination, the veteran 
reported a poor sleep pattern, of approximately 4 hours of 
sleep per night.  He noted generalized muscle aches and 
weakness, with migratory joint pain in his shoulders, elbows, 
hands, and feet.  He experienced migraines approximately 3 
times per month, and reported that attempts at exercise 
result in extreme fatigue lasting an extended period.  The VA 
examiner diagnosed the veteran with CFS, based on his having 
met at least six of the CFS criteria.  38 C.F.R. § 4.88a.

Despite all of the above evidence, the evidence does not 
support an initial evaluation greater than 20 percent for the 
veteran's CFS.  In this case, it is undisputed that the 
veteran experiences hallmark symptoms of CFS, to include 
fatigue, inability to concentrate, forgetfulness, confusion, 
headaches, and muscle aches, and that these symptoms are 
nearly constant, as best evidenced by the veteran's decline 
in energy during his October 2003 evaluation.  However, the 
criteria for the next highest evaluation of 40 percent 
requires that these symptoms either restrict routine daily 
activities to 50 to 75 percent of the pre-illness level, or 
result in periods of incapacitation of at least four but less 
than six weeks total per year.  Although the veteran has 
reported that it is difficult for him to get up in the 
morning and wash and dress himself, the evidence does not 
suggest that his activities have been so severe as to be 
restricted to 50 to 75 percent of the pre-illness levels, or 
that he has been forced to bed rest and treatment by a 
physician, let alone for at least four weeks a year as 
required by the rating criteria.  

Because the veteran's CFS symptoms do not either restrict 
routine daily activities to 50 to 75 percent of the pre-
illness level, or result in periods of incapacitation of at 
least four but less than six weeks total per year, the 
preponderance of the evidence is against his claim for an 
initial evaluation greater than 20 percent.  As such, the 
benefit of the doubt doctrine is inapplicable, and the claim 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation greater than 20 percent for CFS is 
denied.


REMAND

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.304(f).

In this case, the veteran contends that he currently has PTSD 
as a direct result of stressors he alleges to have 
experienced during active duty.  Specifically, the veteran 
asserted in his December 2002 and March 2004 stressor 
statements that during his service in the Persian Gulf, from 
December 1990 to April 1991, he experienced fear following 
air raid and chemical attack warnings where hazardous 
materials suits were required; interaction with surrendering 
Iraqi soldiers in which he thought he would be killed; watch 
duty over Iraqi prisoners of war; and convoy duty including 
viewing of destroyed vehicles and dead Iraqi soldiers' bodies 
in various conditions.  The veteran's service personnel 
records confirm that he was stationed in Saudi Arabia from 
December 1990 to April 1991, and served both in the cavalry 
and as part of a transportation unit.

In pertinent part, the VA Adjudication Procedure Manual M21-
1MR has held that potential noncombat related stressors 
include explosions, and witnessing the death, injury, or 
threat to the physical being of another person not caused by 
the enemy.  VA Adjudication Procedure Manual M21-1MR, Part 
III, Subpart iv., Ch. 4, Section H, part 29(f) (Aug. 1, 
2006); VA Adjudication Procedure Manual M21-1MR, Part IV, 
Subpart ii., Ch. 1, Section D, part 13(h) (Sept. 29, 2006).  
Review of the veteran's claims file does not show, despite 
the specific information provided by the veteran, that the RO 
made a request to the Joint Services Records Research Center 
(JSRRC) to attempt to verify the veteran's stressors.  As 
such, the Board concludes that it would be improper to 
adjudicate the veteran's claim for PTSD before this is 
accomplished.  A denial solely because of an unconfirmed 
stressor is improper if JSRRC has not confirmed that the 
claimed stressor cannot be verified.  See, c.f., VA 
Adjudication Procedure Manual M21-1MR, Part III, Subpart iv., 
Ch. 4, Section H, part 32(k) (Aug. 1, 2006), and VA 
Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii., 
Ch. 1, Section D, part 15(l) (Sept. 29, 2006).  On remand, if 
the RO determines that more specific information, including 
specific dates, must be obtained from the veteran prior to a 
JSRRC request being filed, the RO must request from the 
veteran that he identify the exact date, to the best of his 
recollection and within a 60 day window, of the events he has 
claimed have resulted in PTSD.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 C.F.R. § 3.159(c) (4) (i).

Finally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the duty to notify requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  In the 
present appeal, the veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
his claim for service connection, but not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As such, proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and also includes an explanation as to the type of evidence 
that is needed to establish both a disability rating and an 
effective date, must be provided.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


2.  The RO must review the file and 
prepare a summary of all the claimed 
stressors, including those identified 
by the veteran in the December 2002 and 
March 2004 stressor statements.  This 
summary, and all associated documents, 
must be sent to the JSRRC, which must 
be requested to provide any information 
that might corroborate the veteran's 
alleged stressors.

If JSRRC determines that more specific 
information is necessary to conduct a 
search for the necessary records with 
which to verify the veteran's claimed 
stressor, the RO should contact the 
veteran immediately and request such 
information, to include the exact 
date(s), to the best of his 
recollection and within a 60 day 
window, of the events he has claimed 
have resulted in PTSD; once the 
veteran's reply is received, the RO 
must provide the information contained 
therein to the JSRRC.

3.   If, and only if, the RO determines 
that the evidence establishes the 
occurrence of the alleged stressor or 
stressors, then the veteran must be 
afforded the appropriate VA psychiatric 
examination to determine the nature and 
etiology of all psychiatric disorders 
found.  The report of examination must 
include a detailed account of all 
manifestations of the psychiatric 
disorders found to be present.  All 
necessary tests must be conducted and 
the examiner must review the results of 
any testing prior to completion of the 
report.  The claims file and a copy of 
this Remand must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  The 
RO must specify for the examiner any 
stressor or stressors that it has 
determined are established by the 
record, and the examiner must be 
instructed that only those events may 
be considered for the purpose of 
determining whether the veteran was 
exposed to a stressor in service.  
Following a review of the service and 
postservice medical records, the 
examiner must state whether any 
diagnosed psychiatric disorder is 
related to the veteran's active duty 
service.

If the diagnosis of PTSD is deemed 
appropriate, the examiner must specify 
(1) whether each alleged stressor found 
to be established by the record was 
sufficient to produce PTSD; and (2) 
whether there is a link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record and found 
sufficient to produce PTSD by the 
examiner.  

A complete rationale for all opinions 
must be provided.  The report prepared 
must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655.  In 
the event that the veteran does not 
report for the aforementioned 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

5.  The RO must then readjudicate the 
veteran's claim for service connection 
for PTSD.  If the benefit on appeal 
remains denied, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


